              Case 2:17-cv-11879-AC-SDD ECF No. 45-1 filed 10/29/18     PageID.627   Page 1 of 3




                                                   EXHIBIT A


     CURT’S INTERPRETATIONS OF CLAIM TERMS IDENTIFIED FOR CONSTRUCTION BY
                                   HORIZON


                             Construction of Claim 9 of U.S. Patent No. 7,475,899
       Claim Term                 CURT’s Proposed              Horizon’s Proposed    Court’s Interpretation
                                    Interpretation               Interpretation
1       “a bar which is         a bar which is movably
    linked to the kingpin   connected to the one or more
     retention structure”   parts which retain the kingpin
2    “[the bar having] at    [the bar having] at least one
        least one latch        latch indentation or latch
        recess defined                  opening
            therein”
3    “an opening on the an opening on the support frame
         support frame     through which the bar changes
      through which the                 position
        bar translates”
4       “a latch which       a latch which mates into the
     mates into the latch      latch indentation or latch
      recess on the bar”           opening on the bar
5    “[the latch] attaches  [the latch] attaches relative to
         relative to the      the opening on the support
        opening on the
              Case 2:17-cv-11879-AC-SDD ECF No. 45-1 filed 10/29/18   PageID.628    Page 2 of 3




    support frame to      frame to prevent the bar from
  prevent the bar from          changing position
        translating”
6      “wherein the         wherein the support frame
      support frame      includes a portion that carries a
  comprises a bearing      supporting force and permits
      which permits         movement of the engaged
    movement of the        kingpin relative to the bed of
    engaged kingpin      the truck into which the hitch is
  relative to the bed of             attached
  the truck into which
        the hitch is
          attached”

                            Construction of Claim 13 of U.S. Patent No. 7,475,899

       Claim Term                 CURT’s Proposed             Horizon’s Proposed              Court’s
                                    Interpretation              Interpretation             Interpretation
1   “a bearing structure     a structure with one or more
       supporting the        parts that permits movement
     kingpin retention     and carries the supporting force
     structure from the     for the structure which retains
       support frame”      the kingpin, supporting it from
                                   the support frame
2     “permitting both     permitting both limited forward
    limited fore and aft   and backward movement of the
      movement of the         kingpin retention structure
     kingpin retention
             Case 2:17-cv-11879-AC-SDD ECF No. 45-1 filed 10/29/18   PageID.629   Page 3 of 3




  structure relative to    relative to the direction the
   the support frame”             vehicle travels
3     “[permitting]     [permitting] limited side to side
   limited side to side     movement of the kingpin
    movement of the       retention structure relative to
    kingpin retention   the direction the vehicle travels
  structure relative to
   the support frame”
4 “the stiffness of the in the structure that carries the
  bearing structure for   supporting force and permits
       fore and aft      movement, the stiffness in the
      movement is       forward and backward direction
    different than the  is different from the stiffness in
     stiffness of the       the side to side direction
  bearing structure for
       side to side
       movement”
